 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH GARVIN,                                    No. 2:19-cv-2024 AC P
12                          Plaintiff,
13            v.                                         ORDER
14    MULE CREEK STATE PRISON,
15                          Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for access to the prison’s law library. ECF No. 11. In the motion,

19   plaintiff states that he requires access to the law library in order to complete his amended

20   complaint but has not yet been able to obtain access because of closures and lack of availability.

21   Id. The court construes the motion as a motion for an extension of time, and it will be denied

22   because plaintiff already has until July 16, 2021, to file an amended complaint. Plaintiff may

23   seek another extension of time if needed. Plaintiff is further advised that when he is amending

24   the complaint he does not need to, and should not, cite to legal authority. Instead, he should focus

25   on explaining to the court in his own words what each defendant did or did not do that he believes

26   violated his rights.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for law library access,
 2   ECF No. 11, is construed as a motion for an extension of time and is DENIED without prejudice.
 3   DATED: June 2, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
